 In the Matter of CHARLES E. CHAPIN Co., INC.andUNITED ELECTRI-CAL, RADIO & MACHINE WoRECERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3556.-Decided February 28, 191,.2Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Milton Derber,for the Board.Mr. A. V. Cherbonnier,of New York City, for the Company.Mr. B. SantoreandMr. Samuel L. Rothbard,of Newark, N. J.,for the Union.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 17, 1942, United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Charles E. Chapin Co., Inc., East Rutherford, New Jersey,herein called the Company, engaged in the manufacture and process-ing of carbon brushes, copper graphite brushes for motors and gen-erators; and copper contacts and electrical supplies, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On January 30, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnJanuary 29, 1942, the Company, the Union, and a Field Examiner39 N. L.. R. B., No: 58.-332. CHARLES CHAPINCO.,INC.-333for the Board entered into a "STIPULATION FOR CERTIFICA-TION UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on February 5, 1942, under the direction and supervision ofthe Regional Director among the following employees to determinewhether or not they desired to be represented by the Union: all em-ployees employed by the Company at East Rutherford. exclusive ofexecutives, superintendents, foremen, assistant foremen, office andclerical employees.On February 9, 1942, the Regional Director is-sued and duly served upon the parties her Election Report on the-ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by, any of the -parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list--------------------------------------65Total ballotscast------------------------------------------62Total ballotschallenged-------------------------------------0Total blank ballots-----------------------------------------0Total void ballots----------------------------------------- -0Total valid votes counted -----------------------------------62Votes cast for Local 423, United Electrical Radio and Machine -Workers of America, C I. 0------------------------------ 53Votes cast against Local 423, United Electrical Radio and Ma-chineWorkers of America, C. I. 0------------------------9Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Charles E. Chapin Co., Inc., East Ruther-ford, New Jersey, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees employed by the Company at East Rutherford,exclusive of executives, superintendents, foremen, assistant foremen,office and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.3.Local 423, United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., has-been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining and is the exclusive representative ofall employees in said unit, within the meaning of Section 9 (a) ofthe National Labor Relations Act.- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, ,IT IS HEREBY' CERTIFIED that Local 423, United Electrical, Radio &Machine Workers of America, C. I. 0., has been designated and se-lected by a majority of all employees of the Company employed atEast Rutherford, New Jersey, exclusive of executives, superintend-ents, foremen, assistant foremen, office and clerical employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the Act, Local 423,United Electrical, Radio & Machine Workers of America, C. I. 0., isthe exclusive representative of all such employees for the purpose ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.